Title: To George Washington from the New Hampshire Committee of Safety, 11 October 1775
From: New Hampshire Committee of Safety
To: Washington, George

 

Colony of New Hampshire In Committee of Safety for said Colony [Exeter] Octr 11th 1775
Sr

The Committee of Safety for the Town of Portsmouth have represented to us that the Ship Prince George Capt. Richard Emms Master from Bristol bound to Boston with Provisions for the Army there, is now in their Port & in their Custody, that they had represented the Matter to your Excellency, & that You had desired the whole Cargo might be forwarded to the Army under Your Command—This Colony have upward of a hundred Soldiers stationed at the Batteries erecting in our Port, and often Two hundred more in a Day from the Country working on the Batteries and there is not, nor has there been for some Weeks past a single Barrel of Flour to be purchased with in this Colony: We therefore thinking it necessary for the Promotion of the Common Cause have ordered a hundred Barrels of the Flour to be taken for the use of the said Soldiers, & doubt not it will Meet with Yr Excellency’s Approbation—And as the Town of Portsmouth is in great want of Bread, we should be exceeding glad if the Circumstances of the Army will admit of it, that about Five hundred Barrels of the Flour might be sold to the Inhabitants of said Portsmouth & the Money deposited in the hands of some faithful Person until the Determination of the Continental Congress relative to the said Cargo may be known.
The Sailors appear to be pleased with the Capture, but are uneasy about their Wages, & we would request your opinion whether or not they should be paid by the Sale of some Part of the Cargo.
We would also propose to your Excellencys Consideration whether the transporting the Flour round Cape Ann will not be dangerous; We conceive it more prudent to convey it in Small Vessels to Ipswich, tho the Land Carriage from thence is further than from Marblehead than to risque it round the Cape.
Your Excellencys Sentiments on these Matters will much Oblige us. In behalf of the Committee I am Yr Excellencys Most Obedient humble Servt

Wm Whipple
Cha[irma]n P.T.

